The appeal brings for review decree dismissing petition wherein petitioner *Page 397 
sought the modification of a decree for alimony in the sum of $175.00 per month under the provisions of c. 16780, Acts of 1935.
The order dismissing the petition or bill of complaint was without leave to amend.
The sole question is whether or not the bill of complaint contained equity.
We, having considered the allegations of the bill of complaint, find that the bill contains sufficient equity to warrant the denial of a motion to dismiss, though some of the allegations of the bill are not stated with sufficient certainty to have precluded the chancellor from requiring amendment. We should not assume at this time to determine to what extent "the circumstances of the parties, or the financial ability of the husband shall have been changed since . . . the rendition of such decree" requiring the payment of $175.00 per month will warrant the chancellor in entering an order modifying the decree, but we think that the allegations of the petition or bill of complaint have materially changed since the rendition of the decree sought to be modified.
The extent of the effect of the changed conditions of the husband and also the necessities of the wife are matters to be considered by the chancellor when the cause shall have been presented to him for final disposition.